DETAILED ACTION
This office action is in response to the application filed on 3/13/2020.  Claim(s) 1-20 is/are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority/Benefit
Applicant’s benefit claim is hereby acknowledged as a continuation of application 15/718,347 filed 09/28/2017 now US Patent 10,594,735, which papers have been placed of record in the file.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 3/13/2020 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.   
Examiner’s Note – Potential Signal per se Limitations
Instant claims 15-20 are directed to a “medium” and could potentially be interpreted as being directed to a non-statutory signal.  However, instant specification ¶ 102 clearly defines that the use of the term “medium” as used therein is not to be construed as a signal.
Examiner’s Note – Allowable Subject Matter
Instant claims 3, 10 and 17 overcome the prior art and are representative of the allowable claim scope within the independent claims of US Patent 10,594,735.  However, the claims remain dependent upon a rejected claim and would be otherwise allowable if incorporated into the independents claim as well as made to overcome the non-statutory double patenting rejection below.  This can be accomplished by filing a terminal disclaimer or amending the claims such that they are patentably distinct from the patented claims.
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: The examiner suggests the following corrections:Claim 1:
For consistency with the remaining claims, applicant is respectfully requested to add a colon after the word “comprising”.
Similarly, for consistency with the remaining claims limitations within claim 1 should end in semicolons as opposed to commas.   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-20 is/are rejected on the grounds of nonstatutory double patenting as being anticipated by claims 1-2, 4-9, 11-16, and 18-20 of US Patent 10,594,735.  Although the claims at issue are not identical in form, they are not patentably distinct from each other.
	Instant independent claims 1, 8, and 15 are broader than and thus anticipated by independent patented claims 1, 8, and 15, respectively.  Instant dependent claims 3, 10, and 17, are similarly anticipated by independent patented claims 1, 8, and 15, respectively.  The remaining instant dependent claims 2, 4-7, 9, 11-14, 16, and 18-20 are anticipated by their respective patented dependent claims with the same claim number.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugard et al. (US 2013/0276053 A1), in view Buswell et al. (2006/0282253 A1). 
Regarding claims 1, 8, and 15, Hugard teaches:
“A system comprising: 	a processor (Hugard, ¶ 22 discloses a processor); and 	a memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform operations comprising (Hugard, ¶ 22 discloses a processor executing instructions stored in a memory to perform method steps.  Further, Hugard, ¶ 89 discloses the implementation of a computer readable medium storing instructions which are executed by a processor to perform method steps) 	receiving, from an orchestration platform (Hugard, Fig. 2, ¶ 38-39, discloses that asset detection engine 210 sends event based information to the asset management system 205), an inventory event that relates to instantiation of a service at a computing environment (Hugard, ¶ 53 Ln. 1-18, discloses that when a device is turned on and sends a client DHCP request to a DHCP server, event based discovery sensors detect the event related to a service.  The DHCP client request is related to the instantiation of the DHCP client service that was necessarily activated when the device was turned on and sent the DHCP client request.  Hugard ¶ 52 Ln. 1-8 discloses that event information is sent to asset management system 205), 	determining, based on information included in the inventory event, an identity of the service that was instantiated (Hugard, ¶ 55 Ln. 12-13 teaches that when a device is turned on and joins the network it requests an IP address from the DHCP server.  Event based discovery sensors detect the event related to a service and infer that a DHCP client service was started based on the event information), 	obtaining, based on information included in the inventory event (Hugard, ¶ 52-53, DHCP server reports events of devices which have been leased addresses), a tag set for the service (Hugard, ¶ 16, entities include applications hosting services.  Hubbard, ¶ 31 Ln. 31-34, and ¶ 32-33, tags create groupings for similar entities), wherein the tag set comprises a plurality of security tags, and wherein one of the plurality of security tags (Hugard, ¶ 29 and 32-33, discloses that tags create groupings for similar entities), 	identifying, based on the tag set, policy rules associated with the plurality of security tags (Hugard, ¶ 33-34, an exemplary tag set ‘K’ identifies a grouping of applications which share common security policies for that tag), wherein the policy rules are identified by accessing a policy database using identifiers associated with the plurality of security tags, and wherein the policy rules define security for the service that was instantiated (Hugard, ¶ 35, policies stored in the policy library are identified for particular entities in groups based on their tags which in the DHCP example would be the entities running a DHCP client service), 	computing, based on the policy rules, a security policy for the service (Hugard, ¶ 35 Ln. 15-19, policy assignment engine computes the appropriate policies that are relevant for a given entity), and 	providing the security policy to the computing environment for implementation (Hugard, ¶ 36 Ln. 1-9, policy enforcement engine provides the policies to the computing environment and ensures that they are executed)”.
	Hugard does not, but in related art, Buswell teaches:
	“comprises a string that identifies a communications link associated with entities included in the service that was instantiated (Buswell, ¶ 127, discloses tags presented as strings that identifies the IP addresses linked with the DHCP service that was started)”.
	At the time of the applicants’ earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hugard and Buswell, to modify the tagging policy enforcement system of Hugard to include the method of defining tags Buswell.  The motivation to do so constitutes applying a known technique (i.e., method of defining tags as strings) to known devices and/or methods (i.e., tagging policy enforcement system) ready for improvement to yield predictable results.

Regarding claims 2, 9, and 16, Hugard in view of Buswell teaches:
“The system of claim 1 (Hugard in view of Buswell teaches the limitations of claims 1, 8, and 15, respectively, as discussed above), wherein obtaining the tag set comprises receiving the tag set with the inventory event (Hugard, ¶ 16, entities can include applications hosting services.  Hugard, ¶ 53 Ln. 11-18 describes recent leasing events for a plurality of devices in the network which are reported to the asset management system.  Hugard, ¶ 32 Ln. 13-20 and ¶ 33 Ln. 1-5 discloses the grouping process for tagging a plurality of similar applications)”.

Claim(s) 4-7, 11-14, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hugard, in view Buswell, in view of Diehl et al. (US 2015/0222646 A1). 
Regarding claims 4, 11, and 18, Hugard in view of Buswell teaches:
“The system of claim 1 (Hugard in view of Buswell teaches the limitations of claims 1, 8, and 15, respectively, as discussed above), wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: 	receiving, from the orchestration platform (Hugard, Fig. 2, ¶ 38-39, discloses that ), a tag event that indicates that a security tag of the plurality of security tags has been updated (Hugard, ¶ 53 discloses recent leasing events for a plurality of devices in the network including DHCP lease renewals and expirations that trigger updates for existing entities); 	identifying services that have security policies that relate to the security tag, the services comprising the service (Hugard, ¶ 33-34, an exemplary tag set ‘K’ identifies a grouping of applications which share common security policies for that tag); 	and providing an update to the computing environment for implementation (Hugard, ¶ 36 Ln. 21-32 discloses enforcing updates to the computing environment)”.
Hugard in view of Buswell does not, but in related art Diehl teaches:
“updating security policies for the services identified, the security policies comprising the security policy (Diehl, ¶ 53 discloses performing policy updates in a tag based security environment); and 
providing an updated security policy to the computing environment for implementation (Diehl, ¶ 53 discloses implementing policy updated in a tag based security environment)”.
	At the time of the applicants’ earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hugard, Diehl, and Buswell, to modify the tagging policy enforcement system of Hugard in view of Buswell to include the method of updating security policies in a tag based environment as taught in Diehl.  The motivation to do so constitutes applying a known technique (i.e., method of updating security policies in a tag based environment) to known devices and/or methods tagging policy enforcement system) ready for improvement to yield predictable results.

Regarding claims 5 and 12, Hugard in view of Buswell in view of Diehl teaches:
“The system of claim 4 (Hugard in view of Buswell in view of Diehl teaches the limitations of claims 4, and 11, respectively, as discussed above), wherein the security tag is updated based on feedback from the computing environment (Hugard, ¶ 53 discloses recent leasing events for a plurality of devices in the network including DHCP lease renewals and expirations that trigger updates for existing entities.  Further, Diehl ¶ 53 discloses updating the enforced policy based on received event based attributes of the asset detection engine)”.

Regarding claims 6, 13, and 19, Hugard in view of Buswell teaches:
“The system of claim 1 (Hugard in view of Buswell teaches the limitations of claims 1, 8, and 15, respectively, as discussed above), wherein the policy database is based on feedback from the computing environment (Hugard, ¶ 53 discloses recent leasing events for a plurality of devices in the network including DHCP lease renewals and expirations that trigger updates for existing entities.  Hugard, ¶ 35 Ln. 15-19, policy assignment engine computes the appropriate policies are relevant for a given entity)”.
Hugard in view of Buswell does not, but in related art Diehl ¶ 53 discloses performing and implementing policy updates in a tag based security environment.
At the time of the applicants’ earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hugard, Diehl, and Buswell, to modify the tagging policy enforcement system of Hugard in view of Buswell to include Diehl.  The motivation to do so constitutes applying a known technique (i.e., method of updating security policies in a tag based environment) to known devices and/or methods (i.e., tagging policy enforcement system) ready for improvement to yield predictable results.

Regarding claim 7, 14, and 20, Hugard in view of Buswell teaches:
“The system of claim 1 (Hugard in view of Buswell teaches the limitations of claims 1, 8, and 15, respectively, as discussed above), wherein the computer-executable instructions, when executed by the processor, cause the processor to perform operations further comprising: 	receiving, from the orchestration platform (Hugard, Fig. 2, ¶ 38-39, discloses that asset detection engine 210 sends event based information to the asset management system 205); 	identifying tags that relate to the one of the policy rules (Hugard, ¶ 33-34, an exemplary tag set ‘K’ identifies a grouping of applications which share common security policies for that tag); 	identifying services that have security policies that relate to the one of the policy rules, the services comprising the service (Hugard, ¶ 35, policies stored in the policy library are identified for particular entities in groups based on their tags which in the DHCP example would be the entities running a DHCP client service); 	and providing an update to the computing environment for implementation (Hugard, ¶ 36 Ln. 21-32 discloses enforcing updates to the computing environment)”.
Hugard in view of Buswell does not, but in related art Diehl teaches:
“a policy rule update event that indicates that one of the policy rules has been updated (Diehl, ¶ 53 discloses performing and implementing policy updates in a tag based security environment based on changes in the computing environment);
updating security policies for the services identified, the security policies comprising the security policy (Diehl, ¶ 53 discloses performing policy updates in a tag based security environment); and 
providing an updated security policy to the computing environment for implementation (Diehl, ¶ 53 discloses implementing policy updated in a tag based security environment)”.
	At the time of the applicants’ earliest effective filing it would have been obvious to one of ordinary skill in the art, having the teachings of Hugard, Diehl, and Buswell, to modify the tagging policy enforcement system of Hugard in view of Buswell to include the method of updating security policies in a tag based environment as taught in Diehl.  The motivation to do so constitutes applying a known technique (i.e., method of updating security policies in a tag based environment) to known devices and/or methods (i.e., tagging policy enforcement system) ready for improvement to yield predictable results.
Conclusion
	In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: See PTO-892..
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/STEPHEN T GUNDRY/Examiner, Art Unit 2435